Citation Nr: 9925684	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  92-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for plantar wart of the 
right foot.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

5.  Entitlement to a disability rating in excess of 10 
percent for plantar wart of the left foot.

6.  Entitlement to a disability rating in excess of 10 
percent for residuals of injury of the left shoulder.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.

Service connection was denied for hepatitis and lumbosacral 
strain, among other things, by a May 1974 rating decision.  
The veteran was informed of this decision, and did not 
appeal.

The May 1974 rating decision also granted service connection 
for plantar wart of the left foot, then identified as verruca 
plantaris.  A noncompensable (zero percent) disability rating 
was assigned, effective July 27, 1973.  This rating was 
subsequently increased to 10 percent, effective August 8, 
1979, by an October 1979 rating decision.

Service connection was granted for the left shoulder disorder 
by a June 1974 rating decision.  A 10 percent disability 
rating was assigned, effective July 27, 1973.  This rating 
was increased to 20 percent, effective May 28, 1974, by a 
February 1975 rating decision.  A September 1976 rating 
decision reduced the rating back to 10 percent, effective 
December 1, 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran provided testimony at a personal hearing before 
the RO in October 1991, a transcript of which is of record.

This matter was previously before the Board in May 1993 and 
June 1997, when it was remanded for additional development.  
It has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of both 
remands.  Medical records were obtained or requested in 
accord with the remand instructions, the veteran was accorded 
a VA examination, and an opinion was obtained regarding the 
etiology of the veteran's hepatitis C.  Accordingly, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
treated for back problems, viral hepatitis, and plantar wart 
of the left toe during his period of active duty.  However, 
while the records show treatment for congestion and note a 
past episode of pneumonia, there was no actual diagnosis of 
or treatment for pneumonia during the veteran's period of 
active duty.

2.  The veteran has testified that he had plantar warts on 
the right foot during service, but not as severe as the 
plantar warts on the left foot.

3.  It is not clear from the medical evidence on file whether 
the veteran's right plantar wart is related to his period of 
active service and/or his service-connected left plantar 
wart.

4.  No competent medical evidence is on file which shows a 
current diagnosis of pneumonia, or residuals thereof.

5.  The May 1974 rating decision denied the veteran's claims 
of entitlement to service connection for hepatitis and 
lumbosacral strain because there was no current medical 
diagnosis of either condition, or residuals thereof.

6.  The evidence submitted to reopen the veteran's claim of 
hepatitis includes medical records showing that the veteran 
currently has hepatitis C, and that he has had hepatitis B in 
the past, not currently active.

7.  The veteran has stated that he had hepatitis B during 
service.

8.  The medical evidence on file shows that there is no 
relationship between the reported in-service hepatitis B and 
the current hepatitis C.

9.  The evidence submitted to reopen the veteran's claim of 
service connection for lumbosacral strain includes medical 
records showing treatment for back pain.

10.  No competent medical evidence is on file which relates 
the veteran's in-service back problems to his current back 
disorder.

11.  The medical evidence and the veteran's own statements 
show that his left plantar wart is currently manifest by a 
residual tender and painful callus which must be shaved 
periodically.  

12.  The evidence does not show that the left plantar wart is 
currently manifest by exudation or constant itching, 
extensive lesions or marked disfigurement, or limitation of 
motion of the left foot.


CONCLUSIONS OF LAW

1.  The May 1974 decision denying the veteran's claims of 
entitlement to service connection for hepatitis and 
lumbosacral strain is final.  38 U.S.C. 4005(c) (1970) 
(38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.192 (1983) 
(38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has been presented to reopen 
the veteran's claim of entitlement to service connection for 
hepatitis; the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The claim of entitlement to service connection for 
hepatitis is not well-grounded.  38 U.S.C.A. § 5107(a).

4.  New and material evidence has been presented to reopen 
the veteran's claim of entitlement to service connection for 
lumbosacral strain; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

5.  The claim of entitlement to service connection for 
lumbosacral strain is not well-grounded.  38 U.S.C.A. § 
5107(a).

6.  The claim of entitlement to service connection for a 
right plantar wart is well-grounded.  38 U.S.C.A. § 5107(a); 
Savage v. Gober, 10 Vet. App. 288 (1997).

7.  The claim of entitlement to service connection for 
pneumonia is not well-grounded.  38 U.S.C.A. § 5107(a).

8.  The criteria for a disability rating in excess of 10 
percent for left plantar wart have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic 
Codes 7803 to 7806, 7819.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit, 5 Vet. App at 92-93.

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

A.  Right Plantar Wart

Background.  The veteran's feet were clinically evaluated as 
normal on his July 1970 enlistment examination.  At the same 
time, the veteran reported that he had never experienced foot 
trouble, nor a tumor, growth, cyst, or cancer.  His service 
medical records show that he was treated on several occasions 
for ingrown toenails.  Records from October 1972 reflect 
suturing of the right toe.  He was also treated that month 
for a rash/itching sores on the dorsal aspects of both feet.  
In March 1973, he was treated for plantar verruca of the left 
great toe, and subsequently placed on temporary restricted 
duty.  No discharge examination is on file, but on his Report 
of Medical History the veteran reported that he had 
experienced foot trouble, and a tumor, growth, cyst, or 
cancer.

VA medical records are on file from March to April 1974, 
which show treatment for plantar warts.  Although the left 
great toe was noted, there is no specific finding of plantar 
warts on the right foot.

At the April 1974 VA examination, the veteran reported that 
his feet were in constant pain, and that he could not stand.  
No plantar warts were noted by the examiner.

Service connection was granted for verruca plantaris and acne 
vulgaris by a May 1974 rating decision.  At that time, it was 
noted that the veteran had experienced plantar wart of the 
left great toe in March 1973.

Subsequent VA medical records show treatment in July 1974 for 
verruca vulgaris at the large left toe and base of the foot.  
There was no specific finding of plantar warts regarding the 
right foot.

On a September 1979 VA examination, it was noted that the 
veteran had service connection for plantar wart of the left 
foot, but that the veteran now had painful calluses on both 
feet.  Specifically, there were three painful calluses on the 
left foot, and five on the right.

VA medical records are on file from March 1990 which show 
treatment for chronic right foot pain with a history of 
spurs.  X-rays of the right foot from April 1990 revealed 
that the bony outlines and architecture looked normal.  The 
impression was no bony radiopathology.  Subsequent records 
from July 1990 show treatment for plantar wart of the left 
heel, but no plantar warts were noted on the right foot.  

In the August 1990 rating decision, the RO denied service 
connection for plantar wart of the right foot.  The RO noted 
that no plantar wart of the right foot was shown in the 
service medical records, the April 1974 VA examination, and 
the current medical records submitted in support of the 
veteran's claim.

At a June 1991 VA examination, a small callous was noted over 
the metatarsal phalangeal joint of the left great toe.  No 
specific findings were made regarding the right foot.

At his October 1991 personal hearing, the veteran testified 
that he had plantar warts on both feet during service.  He 
testified that while they operated on his left foot because 
it was more severe, he had warts removed from his right foot 
with salicylic acid.  Also, he testified that this procedure 
was repeated over a six to eight week period.  The veteran 
testified that he has continuously received treatment on both 
feet since his discharge, and that he currently had problems 
with both feet.

VA medical records from September 1991 show treatment for 
elongated nails of the feet.

Additional VA medical records were obtained in conjunction 
with the veteran's claims that cover the period from February 
1988 to August 1992.  Among other things, these records show 
treatment for intractable plantar keratosis (IPK) on both 
feet.

At the March 1998 VA examination, the examiner noted that the 
veteran's C-file was available for his review.  Diagnoses 
included plantar wart/removal, to the feet bilaterally.  The 
examiner further noted that the veteran had plantar warts of 
the right foot, predisposed to infection on the left foot.  
Additionally, the examiner noted that outpatient records from 
March to April 1974 showed treatment for plantar warts.  
Blunt dissection was used on the left great toe, and the 
examiner reported that the records stated "that to other 
foot verruca," they used salicylate acid plaster and 
continued with other treatments which were difficult to read.  

In a June 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
plantar wart of the right foot as not well-grounded.  The RO 
stated that there was no record of treatment in service for 
plantar warts of the right foot.  Therefore, the RO concluded 
that the claimed condition was neither incurred in or 
aggravated by military service.

In July 1998, the veteran's representative submitted a 
statement from P. W. Mallory, D.P.M., in support of the 
veteran's claim.  Dr. Mallory reported that the veteran had 
the following foot disabilities: IPK (possibly "intractable 
plantar keratosis") below the fifth metatarsal, bilateral; 
IPK left hallux; and tyloma below the first metatarsal of the 
right foot.  

In a January 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of the veteran's claim as 
not well-grounded.  The RO noted that there was no competent 
medical nexus evidence which related the veteran's plantar 
warts on the right foot to his military service.  


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
right plantar wart is well-grounded.  The medical evidence 
shows that the veteran has plantar warts of the right foot.  
Also, the veteran has testified, under oath, that he had 
plantar warts of the right foot during service, but not as 
severe as the plantar warts of the left foot.  He has also 
reported continuity of symptomatology for plantar warts of 
both feet since his discharge from service.  The veteran's 
statements are presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Moreover, the Board finds that plantar 
warts on the feet involves visible symptomatology and that 
the veteran's testimony concerning such symptoms is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Accordingly, the veteran's claim is 
well-grounded pursuant to Savage, supra. 

As stated above, in determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

In the instant case, the Board notes that despite the 
veteran's contentions that he had plantar warts on both feet 
during service, the evidence on file does not show a 
specific, medical finding of plantar warts on the right foot 
until the September 1979 VA examination.  This is 
approximately six years after service.  Therefore, the Board 
is of the opinion that further development is necessary to 
determine whether the veteran is entitled to a grant of 
service connection for his right plantar wart.  Additionally, 
the Board finds it is unclear whether or not the March 1998 
VA examiner was indicating that the plantar wart of the right 
foot was related to the plantar wart of the left foot.  
Specifically, the Board finds that the examiner's finding 
that the veteran had "plantar warts of the right foot, 
predisposed to infection on the left foot," is unclear and 
open to interpretation.  Therefore, clarification is 
necessary.

For the reasons stated above, the Board concludes that a 
REMAND is necessary for a full and fair adjudication of the 
veteran's claim of entitlement to service connection for 
plantar wart of the right foot.  Therefore, this issue will 
be further addressed in the remand portion of this opinion.


B.  Pneumonia

Background.  The veteran's lungs and chest were clinically 
evaluated as normal on his July 1970 enlistment examination.  
Chest X-ray was noted to be normal.  At the same time, the 
veteran reported that he had never experienced chronic or 
frequent colds.  

The service medical records show that in September 1970 the 
veteran was treated for chills, dizziness, sore throat, and 
throbbing headache.  The diagnostic impression was upper 
respiratory infection.  In October 1970, the veteran 
requested a throat culture and a mono test.  At that time, it 
was stated that he had pneumonia approximately one month 
earlier.  In April 1971, the veteran was hospitalized for 
fever, malaise, and sore throat.  Final diagnosis was 
mononucleosis, infectious.  The veteran complained of 
bronchitis in June 1972.  X-rays taken of the chest at that 
time showed that the heart and aorta were normal.  The 
pleural spaces and left lung were clear.  There were 
relatively well-defined, somewhat linear areas of increased 
density in the right upper lobe.  There were no alveolar 
infiltrates noted.  Overall impression was that the right 
upper lobe findings were most likely the fibrotic residual of 
previous inflammatory disease.  A density was noted in the 
right apex just lateral to the mediastinum on apical lordotic 
view X-ray .  This appeared to represent a zygos lobe.  There 
was no evidence of tuberculosis or active pulmonary disease.  
The lungs were clear.  The veteran was treated for chest 
pains in November 1972.  Chest X-rays from November 1972 
showed no active disease.  No discharge examination is on 
file, but on his Report of Medical History the veteran 
reported that he had experienced chronic or frequent colds.

In June 1990 the veteran made a claim of entitlement to 
service connection for, among other things, "bronchial 
pneumonia."

VA medical records were obtained that covered the period from 
March to July 1990.  These records show no treatment for 
pneumonia.

In the August 1990 rating decision, the RO denied service 
connection for bronchial pneumonia because there was no 
diagnosis of or treatment for the condition in the service 
medical records.

At his October 1991 personal hearing, the veteran testified 
that he was hospitalized for bronchial pneumonia during his 
seventh week of basic training.  He testified that this 
hospitalization lasted for five days.  Also, he testified 
that X-rays of his chest during service showed a spot on his 
right lung, and that it had continued to show up on 
subsequent X-rays.  He testified that he was not actually 
treated for pneumonia during service, but for bronchitis 
which the doctors reportedly told him was chronic.  The 
veteran stated that he continued to have lung problems since 
his discharge from service.  He described his current 
problems as a lot of respiratory congestion, with mucous and 
difficulty breathing.  On inquiry, the veteran acknowledged 
that he smoked about a pack of cigarettes a day.  

Additional VA medical records were obtained that covered the 
period from February 1988 to August 1992.  These records show 
no specific diagnosis of or treatment for pneumonia.

At the March 1998 VA examination, the examiner noted that the 
veteran had no hemoptysis.  The veteran reported that during 
his fourth week of basic training he developed pneumonia, and 
was subsequently hospitalized for four to five days.  After 
he finished basic training, he reportedly had walking 
pneumonia two to three times in the service and afterwards.  
It was noted that the veteran had had no hospitalizations for 
pulmonary illness again.  However, he had frequent colds, 
upper respiratory and lower respiratory, usually gone in five 
days, not usually requiring antibiotics.  It was also noted 
that the veteran currently took vitamins.  On examination, 
the veteran's chest was found to be clear to auscultation 
bilaterally.  It was noted that chest X-ray showed left 
ventricular enlargement without evidence of failure.  
Diagnoses included history of pneumonia, currently stable.  
An addendum noted that the veteran's pulmonary function tests 
showed normal spirometry and normal lung volumes.

In a January 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
pneumonia as not well-grounded.  The RO found that the 
medical evidence on file did not show a chronic diagnosis of 
pneumonia or that such was related to the veteran's period of 
military service.

In a May 1999 statement, the veteran's representative noted 
that the veteran's service medical records showed that in 
October 1970 he reported a history pneumonia one month 
earlier.  The representative also contended that the findings 
of the June 1992 chest X-rays were evidence of residual 
pneumonia, which the representative emphasized was more than 
a year and a half after the reported episode of pneumonia.  
Furthermore, the representative asserted that the veteran's 
post-service history of frequent colds, as well as upper and 
lower respiratory problems, were also residuals of the 
veteran's pneumonia.


Analysis.   In the instant case, the Board finds that the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for pneumonia.  There is no 
competent medical evidence on file which shows a current 
diagnosis of pneumonia or residuals thereof.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 (1992).  The 
only such evidence are the contentions of the veteran and his 
representative.  Nothing on file shows that either of them 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, these 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

Even if the veteran did have a current medical diagnosis of 
pneumonia, the Board notes that pneumonia is an internal 
condition, not subject to lay observation.  Accordingly, 
competent medical nexus evidence would be necessary to well 
ground the veteran's claim.  Grottveit at 93; Caluza at 504; 
see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and 
not simply a showing of continuity of symptoms, is needed to 
provide a nexus between the veteran's in-service symptoms and 
the currently diagnosed disabilities).  The only such 
evidence consists of the contentions of the veteran and his 
representative.  As stated above, nothing on file shows that 
the veteran or his representative is competent to render a 
medical opinion.  No such opinion is on file.  Therefore, the 
veteran's claim is not well-grounded and must be denied.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  However, 
VA may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  The Board finds that the RO has 
advised the veteran of the evidence necessary to well ground 
his claim, and the veteran has not indicated the existence of 
any pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.  Moreover, 
since the veteran has not submitted the evidence necessary 
for a well-grounded claim, a weighing of the merits of the 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  New and Material Evidence

Legal Criteria: New and Material Evidence.  Despite the 
finality of a prior decision, a claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

A.  Hepatitis

Background.  The veteran's service medical records show that 
he was hospitalized in April 1973, at which time he was 
diagnosed with viral hepatitis, among other things.  He was 
subsequently placed on temporary limited duty as a result of 
his hepatitis.  No discharge examination is on file.

The veteran underwent a VA examination in April 1974.  This 
examination indicated that the veteran did not have any 
current residuals of hepatitis.

In a May 1974 rating decision, the RO denied service 
connection for hepatitis, among other things.  The RO noted 
the in-service treatment for viral hepatitis, and that no 
residuals were found by VA examination.  The veteran was 
informed of this decision, and did not appeal.

The veteran sought to reopen his claim of service connection 
for hepatitis in June 1990.  In conjunction with this claim, 
VA medical records were obtained which included an April 1990 
hepatitis profile.  The results of this profile showed that 
the veteran was negative for the hepatitis B surface antigen, 
but he was positive for the hepatitis B surface antibody.  
These results reflect that the veteran had hepatitis B in the 
past, but it was not currently active.

In an August 1990 rating decision, the RO denied the 
veteran's claim for hepatitis, among other things.  The RO 
noted that the evidence on file did not show any diagnosis or 
treatment for hepatitis.  Consequently, the RO concluded that 
the evidence received did not warrant any change in the prior 
denial.  The veteran appealed this decision to the Board.

VA medical records show that the veteran was evaluated in 
April 1991 for possible "recurrent hepatitis B."

At his October 1991 personal hearing, the veteran testified 
that he was diagnosed with hepatitis during service.  He 
described his symptoms at that time as feeling tired all of 
the time, that he could hardly move, he was aching, and his 
stools turned white.  Further, he testified that the doctors 
informed him that if his hepatitis ever recurred he would 
have the same type of symptoms, and that it was a permanently 
damaging disease.  He testified that he experienced hepatitis 
again in 1975 or 1976.  However, he stated that he did not 
seek medical attention at that time because he knew how to 
take care of the condition from when he had it during 
service.  Additionally, he testified that he had another 
episode of hepatitis in 1980 or 1981, when he was returning 
from South Korea from a business trip.  He testified that he 
received private medical treatment for his hepatitis at that 
time.  Unfortunately, he did not have the medical records 
from this period, and his request for the records had been 
refused by the medical insurance firm.  This insurance firm 
was through his employer at the time.  The veteran also 
testified that the company he worked for was no longer in 
existence.

In the May 1993 Remand, the Board noted that the veteran had 
reported that he had post-service treatment for hepatitis in 
1975 or 1976, but that no clinical evidence had been 
submitted in support of this contention.  The Board also 
noted that the 1974 VA examination showed that liver function 
studies were essentially within normal limits.  Nevertheless, 
the Board was of the opinion that the veteran should undergo 
an examination by a specialist in liver diseases who could 
state whether or not the veteran had chronic hepatitis, or 
residuals of the hepatitis for which he was treated in 
service.

A VA examination for alimentary appendages (digestive) was 
accorded to the veteran in March 1996.  The examiner noted 
that the veteran's C-file had been reviewed.  It was noted 
that the veteran had a history of hepatitis since 1972, and 
that he reported three post-service episodes of hepatitis.  
One reportedly occurred in 1976, one in 1980, and one in 
1985.  The examiner further noted that the veteran had a 
history of positive antibodies hepatitis B.  Also, the 
veteran had a history of starting a hepatitis B infection 
after he said he was given shots entering the military.  The 
veteran reported no history of IV drug experience, and no 
history of sexual, promiscuous-type behavior.  Overall, the 
examiner assessed a history of serum hepatitis type B.  The 
examiner noted that there was a question of reactivated 
hepatitis in the veteran's life time being in 1976, 1980, and 
1985.  Therefore, the examiner recommended that hepatitis 
markers be obtained for all - A, B, and C - in order to 
determine if the veteran was a chronic, active carrier.

An October 1996 VA clinical laboratory report reflects that 
the veteran was confirmed positive for the hepatitis C 
antibody.  This report also shows that the veteran was 
negative for the hepatitis B surface antigen and the 
hepatitis B core antigen, but positive for the hepatitis B 
surface antibody.  As stated above, these findings reflect 
that the veteran had hepatitis B in the past, but it was not 
currently active.

When the case was returned to the Board in June 1997, it was 
noted that the record did not indicate whether the veteran's 
positive hepatitis C antibody was related to the in-service 
episode of viral hepatitis.  Accordingly, the case was 
remanded for the RO to refer the issue to a specialist in 
liver disease for the purpose of obtaining a medical opinion 
as to the significance of the 1996 finding that the veteran 
was positive for the hepatitis C antibody and for an opinion 
as to the relationship, if any, between this finding and the 
in-service episode of hepatitis.

A new VA examination was accorded to the veteran in March 
1998.  The examiner noted that the veteran's C-file had been 
received and reviewed.  It was also noted that the veteran 
reported he had hepatitis B during service, and that he had a 
relapse in 1979.  Hepatitis C was reportedly diagnosed when 
the veteran was in Korea in 1980.  Diagnoses from this 
examination included history of hepatitis B and history of 
hepatitis C.  With respect to the hepatitis, the examiner 
noted that the veteran recalled having hepatitis B during 
service, and the 1996 diagnosis was for hepatitis C.  The 
examiner stated that these were two separate illnesses, and 
were not related, one to the other.  However, the examiner 
noted that although the records contained several annotations 
for hepatitis, the type of hepatitis was not identified.  The 
finding that the veteran had hepatitis B during service was 
based solely upon the veteran's recollection.

The evidence on file shows that the RO attempted to obtain 
medical treatment records from the time the veteran was 
reportedly treated in Korea in 1980.  However, these efforts 
were unsuccessful.

In a July 1998 statement, the veteran's representative noted 
that in the 1970's, hepatitis C was not yet known as a 
separate form of hepatitis.  Further, review of the service 
medical records showed diagnoses of "hepatitis," and 
"viral hepatitis," but did not  state which type of 
hepatitis it was.  The representative contended that the 
issue was not specifically addressed by the March 1998 VA 
examination, and, therefore, the examination was inadequate.

In a May 1999 statement, the veteran's representative 
asserted that the March 1998 VA examiner did not conclusively 
state that the veteran had hepatitis B during service, and 
pointed out that even the examiner acknowledged that it was 
only through the veteran's own recollection that hepatitis B 
was the etiological agent.  Therefore, the representative 
asserted that the veteran could have had hepatitis C in 
service, but proper testes were not conducted to provide a 
conclusive diagnosis.  Consequently, the representative 
contended that the veteran was entitled to a grant of service 
connection under the benefit of the doubt doctrine.

In a June 1999 statement, the veteran's representative 
contended that the March 1998 VA examination did not 
adequately respond to the question presented in the June 1997 
Board remand.  The representative argued that while  the 
examiner stated that the hepatitis C antibody was present, 
the examiner did not test for the hepatitis B antibody, or if 
such testing was conducted, that antibody was not shown.


Analysis.  The Board notes that the veteran's claim of 
entitlement to service connection for hepatitis was 
previously denied because the medical evidence did not show 
that the veteran had active hepatitis or residuals thereof.

In the instant case, the Board finds that the October 1996 
medical finding that the veteran was positive for the 
hepatitis C antibody is new and material evidence sufficient 
to reopen the veteran's claim.  As stated above, no evidence 
of active hepatitis or residuals thereof was of record at the 
time of the May 1974 denial, and it was the specific reason 
for denying the claim.  Therefore, the Board finds that this 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).

However, the Board's analysis of the veteran's claim does not 
end with the finding of new and material evidence.  As stated 
above, the Court held in Elkins, supra, that if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

In the instant case, the Board finds that the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for hepatitis.  While the veteran was diagnosed 
with viral hepatitis during service, and is currently 
positive for the hepatitis C antibody, no competent medical 
evidence is on file that relates the hepatitis C to service.  
As noted by the March 1996 and March 1998 VA examiners, the 
veteran has stated that he had hepatitis B during service.  
Both of these examiners apparently found the veteran's 
account to be credible.  Further, the April 1990 and October 
1996 medical tests show that the veteran has had hepatitis B 
in the past, not currently active.  Finally, the veteran's 
own representative has acknowledged that there was no testing 
available for hepatitis C during the veteran's period of 
active service.  In short, the evidence on file indicates 
that the veteran had hepatitis B during service.

Regarding the etiological relationship between the veteran's 
in-service hepatitis and his current hepatitis C, the March 
1998 VA examiner stated that hepatitis B and hepatitis C are 
two separate illnesses, and are not related, one to the 
other.  Granted, the examiner also noted that the finding 
that the veteran had hepatitis B during service is based 
solely upon the veteran's recollection.  Nevertheless, the 
fact is that a medical professional has stated that one type 
of hepatitis is not related to the other.  Accordingly, this 
shows that competent medical evidence is necessary to relate 
the veteran's current hepatitis to service.  This finding is 
also supported by the March 1996 VA examiner's request for 
additional testing.  

No medical evidence is on file which supports the contention 
that the veteran's in-service hepatitis is related to his 
current hepatitis C.  As stated above, the Board has found 
that the veteran is not qualified to render a medical 
opinion.  Without such a medical nexus opinion, a grant of 
service connection would be based on nothing more than mere 
speculation.  An award of service connection may not be based 
on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (1997); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Since 
no such evidence is on file, the Board concludes that the 
veteran's claim is not well-grounded and must be denied.  See 
Caluza at 506.

As mentioned above, VA has no duty to assist the veteran in 
the absence of a well-grounded claim.  Regarding the duty to 
inform, the Board finds that the RO has advised the veteran 
of the evidence necessary to well ground a claim for service 
connection, and the veteran has not indicated the existence 
of any pertinent evidence that has not already been obtained 
or requested that would well-ground his claim of service 
connection for hepatitis.  McKnight, supra; Epps, supra.  
Since the veteran has not submitted the evidence necessary 
for a well-grounded claim, a weighing of the merits of the 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  See generally Gilbert, supra.


B.  Lumbosacral Strain

Background.  The veteran's spine was clinically evaluated as 
normal on his July 1970 enlistment examination.  At the same 
time, the veteran reported that he had never experienced back 
trouble of any kind.  The service medical records show that 
the veteran was diagnosed with chronic lumbosacral strain in 
April 1971, etiology undetermined.  It was noted that there 
was no history of injury.  He was prescribed a back brace in 
May 1971.  Additionally, he was not to do heavy lifting, or 
prolonged standing.  The veteran was subsequently treated for 
back pain of two weeks duration in March 1973.  It was noted 
that the veteran hurt his back while pushing a car.  There 
was no radicular pain reported at this time.  No discharge 
examination is on file.  However, it is noted that at the 
time of his discharge, the veteran related on a Report of 
Medical History that he had experienced back trouble.

No back disorder was diagnosed by the VA general medical 
examination accorded to the veteran in April 1974.

The veteran's original claim of entitlement to service 
connection for lumbosacral strain was denied by a May 1974 
rating decision.  This decision noted the veteran's history 
of in-service back problems, as well as the fact that no back 
disability was shown at the recent VA examination.

The veteran sought to reopen his claim of service connection 
for lumbosacral strain in June 1990.  Various medical records 
were obtained in conjunction with this claim.

The record includes an April 1990 statement from L. M. 
Williams, D.C., which reported that the veteran was first 
seen in August 1984 for complaints of discomfort in the 
cervical spine, mid-thoracic and lumbar spinal areas.  Range 
of motion at that time was good, and the results of his 
treatment were also good.  The veteran was subsequently 
treated in 1986 and 1988 for cervical thoracic complaint.

Private medical records were obtained from Dr. J. Pierce, 
which covers the period from December 1983 to August 1986.  
The veteran reported in December 1983 that he experienced 
occasional back pain which he attributed to an in-service 
injury that occurred when he fell out of a truck.  The Board 
notes that the veteran's service-connected left shoulder 
disorder is based upon his account of an injury that occurred 
when he fell out of a truck.

Also on file is a May 1990 statement from A. D. Wild, 
Chiropractic Physician.  Dr. Wild reported that he first saw 
the veteran in August 1989 for complaints of neck pain, low 
back pain, and headaches.  It was noted that the veteran 
attributed these problems to an old injury (fall) while in 
service.  Dr. Wild reported that the veteran's diagnosis was 
chronic cervical-dorsal-lumbar strain.  

VA medical records are on file from February 1988 which note 
a history of an old back injury.  Records from March 1990 
show treatment for chronic back pain of several years 
duration.  Other medical records are on file which also show 
treatment for back pain.

At his October 1991 personal hearing, the veteran testified 
that he hurt his back approximately three times during 
service.  He also testified that he has had constant problems 
with his back since his discharge from service.  The veteran 
testified that he has been treated by various chiropractors 
over the years in various parts of the country.  For example, 
he testified that he was hospitalized at the VA Medical 
Center (VAMC) in Providence, Rhode Island, some time in 1979 
or 1980 for his back problems.  He also testified that his 
foot problems cause problems with his walking, which in turn 
aggravates his back.  

A May 1980 report of VA hospitalization was subsequently 
obtained which noted that the veteran came to the hospital 
after he experienced severe pain in his low back while 
playing basketball.  The veteran's back was treated with bed 
rest, as well as progressive ambulation and exercise.  It was 
noted that the physicians never felt that the veteran had a 
severe injury and that this was borne out by his treatment.  
Diagnoses from this hospitalization included acute low back 
strain.  

The March 1998 VA examination made no pertinent findings 
regarding the veteran's back.

In a May 1999 statement, the veteran representative noted the 
veteran's in-service back problems, and emphasized the fact 
that the veteran was diagnosed with "chronic" lumbosacral 
strain in April 1971.  The representative also noted the fact 
that the veteran had had treatment for back pain on numerous 
occasions since his discharge from service.


Analysis.  The Board notes that the veteran's claim of 
entitlement to service connection for a back disorder was 
denied in May 1974 because no back disability was identified 
on a recent examination.

In the instant case, the Board finds that the various medical 
records on file showing treatment for back problems after May 
1974 constitute new and material evidence sufficient to 
reopen the veteran's claim.  As stated above, no such 
evidence was on file at the time of the May 1974 denial, and 
it was the specific reason for denying the claim.  Therefore, 
the Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

Having found that new and material evidence has been 
submitted, the Board now turns to the issue of whether the 
claim is well-grounded.  Here, the Board finds that the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for lumbosacral strain.  
Granted, the veteran was treated for back problems during 
service, there is medical evidence of a current back 
disorder, and the veteran has alleged continuity of 
symptomatology for his back pain at the October 1991 personal 
hearing.  However, the Board notes that the Court has 
consistently held that determinations of medical causation 
must be made by a qualified medical professional in order to 
have probative value.  Grottveit, 5 Vet. App. at 93; Caluza 
at 504; see also Savage v. Gober, 10 Vet. App. 488 (1997) 
(where the disability is of the type as to which lay 
observation is not competent to identify its existence, 
medical evidence, and not simply a showing of continuity of 
symptoms, is needed to provide a nexus between the veteran's 
in-service symptoms and the currently diagnosed 
disabilities).  As stated above, nothing in the claims folder 
shows that the veteran is qualified to render a medical 
opinion.  Although the veteran, as a lay person, is competent 
to testify to the pain he has experienced since his military 
service, he is not competent to testify to the fact that what 
he experienced in service and since service is the same 
condition he is currently diagnosed with.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999).

The medical evidence on file does note the veteran's 
contention that his back pain is the result of an in-service 
injury.  However no additional comments or opinions were made 
regarding the veteran's reported history.  Bare transcription 
of history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Thus, these statements do not provide the 
requisite medical nexus for a well-grounded claim.

For the reasons stated above, the Board finds that the claim 
of entitlement to service connection for lumbosacral strain 
is not well-grounded and must be denied.  VA has no duty to 
assist the veteran in the absence of a well-grounded claim.  
Regarding the duty to inform, the Board finds that the RO has 
advised the veteran of the evidence necessary to well ground 
a claim for service connection, and the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well-ground 
his claim of service connection for lumbosacral strain.  
McKnight, supra; Epps, supra.  Since the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert, supra.


III.  Increased Ratings

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that both his 
left shoulder disability and his plantar wart of the left 
foot are more disabling than contemplated by the current 
evaluation.  Therefore, his claims for increased evaluations 
are well-grounded.  Consequently, VA has a statutory duty to 
assist the veteran in the development of these claims.  
38 U.S.C.A. § 5107(a).

Legal Criteria: Increased Ratings.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Background.  Service connection was granted for plantar wart 
of the left foot by a May 1974 rating decision.  At that 
time, it was noted that the veteran's service medical records 
showed plantar wart of the left great toe in March 1973.  
Also, the March 1974 VA examination showed excision of 
plantar wart of the left great toe.  Since the condition was 
considered resolved, a noncompensable disability rating was 
assigned, effective July 27, 1973.  This rating was increased 
to 10 percent, effective August 8, 1979, by an October 1979 
rating decision.

VA medical records are on file from March 1990 which show 
treatment for chronic right foot pain with a history of 
spurs.  X-rays of both feet from April 1990 found that on the 
medial aspect of the left first interphalangeal joint, a 
small, well defined, bony space was seen, and it was opined 
that it may represent an old fracture.  Otherwise, the bony 
outlines and architecture looked normal.  Overall impression 
was that clinical correlation was indicated for present or 
past injury to the left first interphalangeal joint.  
Subsequent records from July 1990 show treatment for plantar 
wart of the left heel, but no plantar warts were noted on the 
right foot.

As mentioned above, a small callous over the metatarsal 
phalangeal joint of the left great toe was found at the June 
1991 VA examination.

At his October 1991 personal hearing, the veteran testified 
that he had to get the callus of his left foot scraped off 
every two months.  He also testified that the callus was 
painful.  The veteran stated that if he did not get the 
callus scraped he would be in a lot of pain, and would not be 
able to walk.  He also testified that he continued to use a 
foot insert for his left heel.

At the March 1998 VA examination, the veteran reported, with 
regard to his plantar warts, that he was currently wart free.  
However, he had callus formation from numerous procedures to 
remove the warts.  He showed the examiner an area the size of 
a quarter on his left foot plantar surface.  The veteran also 
reported that his feet were operated on twice by the 
military, once on the left great toe and once on the right 
foot, plantar surface.  He reported that he had been operated 
on four times since his discharge from service.  Further, he 
reported that he currently had bony spurs and calluses.  He 
stated that these calluses went to the bone, and that he had 
to have them scraped.  

On examination of the extremities, the examiner found that 
the veteran had no distal edema, hemosiderin deposits, 
varicose veins, pallor, cyanosis, or clubbing.  Radial and 
posterior tibial pulses were 2+ and equal, bilaterally.  
Range of motion testing revealed that all joints were within 
normal ranges of motion and without complaints of pain.  The 
examiner found that the veteran had no pes planus deformity.  
Additionally, the examiner noted that attached pictures of 
the veteran illustrated callus formation to the plantar 
surface, fifth toe, bilateral.  Based on the foregoing, the 
examiner diagnosed, among other things, plantar wart/removal 
and callus formation of both feet.

In a January 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 10 percent rating for 
the veteran's plantar wart of the left foot.  The RO found 
that the veteran was not entitled to the next higher rating 
of 30 percent in the absence of evidence showing exudation 
or constant itching, extensive lesions or marked 
disfigurement.

Legal Criteria: Plantar Wart.  The Board notes that the VA 
schedule for rating disabilities does not provide specific 
criteria for evaluating plantar warts.  When a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Accordingly, the veteran's 
plantar wart of the left foot has been evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7819.  This Diagnostic 
Code provides that new, benign skins growths are to be rated 
as analogous to scars, disfigurement, etc.

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118.

The veteran's scars may also be rated on limitation of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.

As shown by the January 1999 Supplemental Statement of the 
Case, the RO has also considered the criteria found at 
Diagnostic Code 7806 which evaluates eczema.  Under this 
Code, a condition manifest by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area is 
rated as 10 percent disabling.  A 30 percent rating is 
assigned with exudation or constant itching, extensive 
lesions or marked disfigurement.  With ulceration or 
extensive exfoliation or crusting, and systemic nervous 
manifestations or exceptional repugnance a 50 percent rating 
is assigned.  38 C.F.R. § 4.118.

Analysis.  In the instant case, the Board notes that VA has 
obtained records from health care providers who have treated 
the veteran for his plantar wart of the left foot, has 
provided him with the opportunity to present testimony at a 
personal hearing with respect to his claim, and has had him 
examined.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In the instant case, the Board finds that the evidence on 
file, including the medical records and the veteran's own 
statements, show that his plantar wart of the left foot is 
currently manifest by a residual callus that is painful and 
tender.  This corresponds to the criteria under Diagnostic 
Code 7804.  However, neither this Code or Diagnostic Code 
7803 provides for a disability rating in excess of 10 
percent.  In short, these Codes do not support the veteran's 
claim for an increased disability evaluation.

The veteran has testified that if he did not get the callus 
of his left foot scraped every two months he would be in a 
lot of pain, and he would be unable to walk.  However, since 
the veteran does get them scraped there is nothing in the 
evidence on file to show that the plantar wart has resulted 
in limitation of motion of the left foot.  Accordingly, the 
evidence does not support a disability rating in excess of 10 
percent pursuant to Diagnostic Code 7805.

Regarding Diagnostic Code 7806, the Board finds that neither 
the medical evidence, the veteran's statements, or the 
pictures of the left foot callus indicates that the plantar 
wart of the left foot is manifest by exudation or constant 
itching, extensive lesions or marked disfigurement.  
Therefore, the veteran does not meet or nearly approximate 
the criteria necessary for the next higher rating of 30 
percent under Diagnostic Code 7806.  Since the veteran is not 
entitled to the next higher rating of 30 percent under this 
Code, then it is axiomatic that he is not entitled to the 50 
percent rating either.

The Board finds that there are no other potentially 
applicable Diagnostic Codes by which to evaluate the 
veteran's plantar wart of the left foot.  Plantar warts are a 
skin disability, and none of the other Codes for evaluating 
skin disabilities apply in the instant case; these include 
burn scars, and scars of the head, face, and neck.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a disability rating in excess of 10 percent for 
his plantar wart of the left foot.  Accordingly, his claim 
for an increased evaluation must be denied.


ORDER

The claim of service connection for a plantar wart of the 
right foot is well-grounded.

Entitlement to service connection for residuals of pneumonia 
is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hepatitis, the 
claim is reopened.

Entitlement to service connection for hepatitis is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for lumbosacral 
strain, the claim is reopened.

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for plantar wart of the left foot is denied.


REMAND

In the June 1997 remand, the Board directed the RO to 
schedule the veteran for an examination to determine the 
severity of the left shoulder disorder.  As indicated above, 
a VA examination was subsequently accorded to the veteran in 
March 1998.  Range of motion testing revealed normal ranges 
of motion and without complaints of pain.  There was no gross 
asymmetry to the upper extremities.  Additionally, under 
"Objective Data," the examiner noted that the left shoulder 
showed old fracture of the distal end of the left clavicle 
with acromioclavicular separation and small osseous fragments 
in the acromioclavicular ligament. 

The veteran's representative has contended in statements 
dated in May and June 1999 that the March 1998 VA examination 
was inadequate for evaluation of the veteran's left shoulder 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1997), the 
Court pointed out that when evaluating disabilities of the 
musculoskeletal system the examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45.  Those regulations, in part, require consideration 
of limitation of movement, weakened movement, excess 
fatigability, and incoordination, and pain, due exclusively 
to the service-connected disability.  A VA examination report 
must provide detailed information -- not only with regard to 
any functional loss, but any limitation of function due to 
pain, weakness, fatigability, and incoordination, pain on use 
and movement of the joint affected during flare-ups -- in 
order to permit an equitable evaluation of the veteran's 
claim. See DeLuca at 206.

Upon review of the March 1998 VA examination, the Board 
concurs with the assertions of the veteran's representative 
that the examination was inadequate for disability evaluation 
purposes pursuant to the Court's guidelines in DeLuca.  
Therefore, the Board is of the opinion that a new examination 
is necessary for a full and fair adjudication of this appeal.

For the reasons stated above, the Board has determined that 
additional development is also required for the veteran's 
claim of entitlement to service connection for a plantar wart 
of the right foot.

The Board is cognizant of the fact that the veteran's claims 
have been active for nine years, and that this matter has 
been remanded twice in the past.  Hence, the Board wishes to 
assure the veteran that this additional development is 
necessary for a full and fair adjudication of his claim.  
Accordingly, this case is REMANDED for the following:

1.  The claims folder should be returned 
to the physician who conducted the March 
1998 VA examination for clarification as 
to the date of onset and etiology of the 
veteran's plantar wart of the right foot.  
The examiner should express an opinion as 
to whether the veteran's plantar wart of 
the right foot was manifest during his 
military service and if not, whether 
there is an etiological relationship 
between the left foot plantar wart and 
the right foot plantar wart.  If the 
physician who conducted the March 1998 VA 
examination is unavailable, the RO should 
obtain the requested information from 
another appropriately qualified 
physician.  If any additional testing is 
required to comply with this remand, it 
should be so conducted.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
shoulder disability.  After securing the 
necessary release, the RO should obtain 
those records not already on file.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his left shoulder 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  It is imperative 
that the examiner comment on the 
functional limitations caused by left 
shoulder pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of symptoms, and 
the effect of pain on the range of motion 
of the left shoulder and the veteran's 
ability to use the left shoulder.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

